DETAILED ACTION
In Applicant’s Response filed 2/15/22, Applicant has amended claims 3-4; amended the specification; and submitted replacement drawings of figures 1 and 2. Currently, claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
Regarding Applicant’s Request for an Interview on page 8 of the Response, Applicant’s request has been noted however an interview has not been granted at this time for at least the following reason: Under MPEP 713.01(IV), “An interview should normally be arranged for in advance, as by letter, facsimile, electronic mail, or telephone call, in order to ensure that the primary examiner and/or the examiner in charge of the application will be available. When applicant is initiating a request for an interview, an "Applicant Initiated interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, instant message system or video conference, and should include a brief description of the issues to be discussed”. Although it is true that the fact that applicant does not submit an "Applicant Initiated interview Request" form is not, by itself, grounds for the examiner to deny a request for an interview (MPEP 713.01), in the present application, Applicant has not only failed to request an interview using a PTOL-413 form but also has failed to request the interview via separate letter, facsimile, electronic mail, or telephone call to inform the Examiner of this request and insure that the Examiner will be available. Furthermore, Applicant has not provided any description of the issues which Applicant wants to discuss or the specific participants for the requested interview. Therefore, as a result, Applicant has failed to provide advance notice of their request for an interview prior to the time at which the amendment/response submitted 2/15/22 would be taken up for action by the Examiner. Therefore, for at least this reason, Applicant’s request for an interview has not been granted prior to this Action. However, Examiner encourages Applicant to contact the Examiner to schedule an interview, if desired, to discuss this Action.

Specification
The amendment filed 2/15/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “…interior side walls that enclose a space above the micro-perforated polymer material…” (para [0096] lines 5-6) and “As shown in Fig. 4, the strip of material forming the frame does not cover a central portion of the sheet of micro-perforated polymer material surrounded by the frame so as to expose the central portion. As also shown in Fig. 4, the interior side wall of the frame extends from the sheet of micro-perforated polymer material so as to enclose a square area, or rectangular or oval in the case of a rectangular or oval frame, respectively.” (para [0096] lines 8-12). In particular, although the frame 13 is shown in figures 4 and 5, and it can be assumed that the interior side walls of the frame define the window 14 where a space is enclosed at the window opening, there is no identification in the drawings of the claimed micro-perforated polymer material or any description in the original written description to indicate where this material is located on the dressing 10 (i.e. is the material used in first part 11, peel off sheet 12, or in some other part of the dressing). Thus, the original written disclosure and figures do not support that the space (within window 14) is above the micro-perforated polymer material, that the frame does not cover a central portion of the sheet of micro-perforated polymer material surrounded by the frame, or that the frame has an interior side wall that extends from the sheet of micro-perforated polymer material so as to enclose a square, rectangular or oval space. Thus, for at least these reasons, the Office maintains that the amendments to the specification to add these features to the written disclosure introduces new matter into the disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities requiring appropriate correction:
Claim 14 is objected to as being an unnecessary duplicate of claim 2 (it is suggested that the claim be amended to depend from claim 11 instead of claim 1 in order to overcome this objection).
In claim 15 line 2: “encloses” should be “enclose”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no support in the specification for the following limitations in the claims:
There is no support for the limitation in claim 15 which recites that the frame has interior side walls that enclose a space above the micro-perforated polymer material. Claim 16 depends from claim 15 and, therefore, contains the same deficiencies.
There is no support for the limitation in claim 18 which recites that the strip of material forming the frame has an interior side wall that extends from the sheet of micro-perforated polymer material so as to enclose a square, rectangular or oval space above the sheet of micro-perforated polymer material. 
Thus, the limitations above constitute new matter and fail to comply with the written description requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al (US 2006/0211994) in view of Knutson et al (US 7074982) and further in view of Dikeman et al (US 2007/0142784) with extrinsic evidence from merriam-webster.com (synonyms for compressible and pliable) and 3M (3M Medical Foam Tape 1772 overview).
With respect to claim 1, Roman discloses a dressing (IV holder 10; figs 1-3; interpreted as being a dressing because the holder 10 surrounds/covers an IV insertion site where the skin is cut/broken (i.e. a “wound”) to form a protective barrier against infection/contamination) for a dialysis vascular access (secures/stabilizes venous access devices – para [0002]; such devices are interpreted as including those used in dialysis), comprising a sheet of polymer material (window 40 made of flexible, breathable material such as urethane – para [0025]; urethane is interpreted as being a polymer), a first face of said sheet being covered with adhesive (underside of window 40 includes an adhesive coating to secure to the skin – para [0025]), an opposite face of said sheet being a non-adhesive face (only the underside of window 40 is disclosed as including adhesive – thus the side of window 40 that faces surface 21 of frame 15 is interpreted as being non-adhesive), wherein the dressing (10) comprises a strip of material (frame 15 configured as strips of material as shown in fig 3) attached to the non-adhesive face of the sheet of polymer material (as illustrated by the arrangement of layers in fig 3), said strip of material (15) being compressible (frame 15 is made of soft pliable material – para [0022]; pliable is synonymous with compressible – see Merriam Webster PDF) and impermeable (the soft pliable material for frame 15 can be 3M polyethylene foam tape 1772 – para [0022]; the 3M polyethylene tape is “fluid resistant” (see 3M Medical Foam Tape 1772 Overview PDF) and thus is “impermeable” because it does not permit fluid to pass through), the strip of material (15) forming a frame (referred to as “frame” 15 – para [0020]) defining a central window (aperture 20 – para [0020]; figs 1-3), and wherein a thickness of the frame is 1.5 to 2 mm (frame 15 is 1/16 in thick which is equivalent to 1.588mm which is within the claimed range – see para [0022]).
	Roman also discloses that the sheet of polymer material (window 40) is made from a breathable urethane material (para [0025]) but does not disclose that the sheet of polymer material is micro-perforated.
Knutson, however, teaches a modular bandage comprising a frame (standoff) and a sheet of material that forms a breathable, sealed environment with the standoff (col 7 lines 44-46), wherein the sheet of material can comprise a urethane material (polyurethane) (col 7 lines 49-50) that is microperforated for enhanced vapor transmission (col 7 lines 54-57). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyurethane sheet material that is microperforated as taught by Knutson for the urethane sheet (sheet of polymer material) in Roman in order to provide enhanced vapor transmission for improved breathability.
Roman also does not disclose that the adhesive on the underside of window 40 is a pressure sensitive adhesive.
Dikeman, however, teaches an analogous IV catheter anchoring device which includes an adhesive layer 82 is that preferably a pressure-sensitive adhesive (PSA) including an acrylic resin material that is suitable for being removably adherent to human skin (para [0053]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a pressure sensitive adhesive as taught by Dikeman as the adhesive on the underside of the window 40 in Roman in order to enable the device to be removably adhered to the user’s skin.
With respect to claim 2, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 1) and Roman also discloses that the frame is in a shape of a rectangle (para [0021]).
With respect to claim 3, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 1) and Roman also discloses that the strip of material (frame 15) is made of expanded polymer (frame 15 is made of foam – para [0022] which is interpreted as being an expanded polymeric material).
With respect to claim 4, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 3) and Roman also discloses that the strip of material (frame 15) is polyethylene foam (3M polyethylene foam tape 1772 – para [0022]).
With respect to claim 5, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 1) and Roman also discloses that the sheet of polymer material (window 40) is transparent (urethane or similar material that is “clear” and provides a “viewable window” to the insertion site – para [0025]).
With respect to claim 6, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 5) but Roman does not disclose that the window 40 is polyethylene provided with an acrylic adhesive. 
Knutson, however, teaches a sheet of material that can be formed from materials such as polyurethane or polyethylene (col 7 lines 44-50) that is microperforated for enhanced vapor transmission (col 7 lines 54-57). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyurethane sheet material that is microperforated as taught by Knutson for the urethane sheet (sheet of polymer material) in Roman in order to provide enhanced vapor transmission for improved breathability. Additionally, Dikeman, teaches a pressure-sensitive adhesive (PSA) including an acrylic resin material that is suitable for being removably adherent to human skin (para [0053]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyethylene sheet instead of polyurethane since Knutson teaches that both materials are suitable options for a sheet of microperforated material used to form a breathable, sealed environment (Knutson col 7 lines 44-46). Also, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used an acrylic pressure sensitive adhesive as taught by Dikeman as the adhesive on the underside of the window 40 in Roman in order to enable the device to be removably adhered to the user’s skin. Furthermore, use of polyethylene material and acrylic adhesive would have been obvious since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 9, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 1) and Roman also discloses that the dressing (iv holder 10) is part of a perfusion, drainage or catheterization kit that includes a needle (the device is for securing IV needles and their associated Luer fittings – para [0002] and can be provided as a kit – para [0014]).
With respect to claim 10, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 1) but does not explicitly disclose a method of using the dressing for dressing an arteriovenous fistula AVF.
However, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that during normal use of the prior art device of Roman in view of Knutson and further in view of Dikeman, the prior art device will also perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device recited in method claim 10 is identical to the device recited in claim 1 which is unpatentable over Roman in view of Knutson and further in view of Dikeman (see rejection of claim 1).  Therefore, since the prior art device is the same as the device for carrying out the claimed method, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, that the device of Roman in view of Knutson and further in view of Dikeman will perform the claimed process because the method as claimed is nothing more than the expected steps involved for normal and usual use of the device by an intended user.
	Additionally, with regard to the statement of intended use that the dressing is for “dressing an arteriovenous fistula AVF”, the statement does not impose any structural limitations on the claims distinguishable over the prior art of Roman in view of Knutson and further in view of Dikeman, which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the present case, the device of Roman in view of Knutson and further in view of Dikeman is interpreted as being capable of use for dressing an AVF. In Applicant’s specification, an AVF is described as being the result of a procedure that leaves a puncture wound having increased bleeding and risk of hemorrhaging (para [0019] of Applicant’s specification) wherein the goal of the dressing is to reduce blood spray, contamination and can allow monitoring (para [0020] of Applicant’s specification). Insertion of an IV needle inherently requires the needle to puncture the skin. The holder 10 in Roman is specifically configured to reduce contamination and allow monitoring of the IV insertion site (para [0025]). Thus, the dressing of Roman, as described above, is interpreted as being capable of use on a puncture wound that results in an AVF and is capable of being used to reduce contamination and can allow monitoring like the present invention. Therefore, for at least the reasons provided above, the device Roman in view of Knutson and further in view of Dikeman is interpreted as being capable of being used as claimed for dressing an arteriovenous fistula AVF if one so desires to do so.
With respect to claim 11, Roman discloses a dressing (IV holder 10; figs 1-3; interpreted as being a dressing because the holder 10 surrounds/covers an IV insertion site where the skin is cut/broken (i.e. a “wound”) to form a protective barrier against infection/contamination) for a dialysis vascular access (secures/stabilizes venous access devices – para [0002]; such devices are interpreted as including those used in dialysis), comprising: 
a sheet of polymer material (window 40 made of flexible, breathable material such as urethane – para [0025]; urethane is interpreted as being a polymer), a first face of said sheet being covered with adhesive (underside of window 40 includes an adhesive coating to secure to the skin – para [0025]), and an opposite face of said sheet being a non-adhesive face (only the underside of window 40 is disclosed as including adhesive – thus the side of window 40 that faces surface 21 of frame 15 is interpreted as being non-adhesive), and
a frame (frame 15 as shown in fig 3) of flexible material (frame 15 is made of soft pliable material – para [0022]; pliable is synonymous with flexible – see Merriam Webster PDF) attached to the non-adhesive face of the sheet of polymer material (as illustrated by the arrangement of layers in fig 3), said strip of material (15) being compressible (frame 15 is made of soft pliable material – para [0022]; pliable is synonymous with compressible – see Merriam Webster PDF) and impermeable (the soft pliable material for frame 15 can be 3M polyethylene foam tape 1772 – para [0022]; the 3M polyethylene tape is “fluid resistant” (see 3M Medical Foam Tape 1772 Overview PDF) and thus is “impermeable” because it does not permit fluid to pass through), and defining a window (aperture 20 – para [0020]; figs 1-3).
	Roman also discloses that the sheet of polymer material (window 40) is made from a breathable urethane material (para [0025]) but does not disclose that the sheet of polymer material is micro-perforated.
Knutson, however, teaches a modular bandage comprising a frame (standoff) and a sheet of material that forms a breathable, sealed environment with the standoff (col 7 lines 44-46), wherein the sheet of material can comprise a urethane material (polyurethane) (col 7 lines 49-50) that is microperforated for enhanced vapor transmission (col 7 lines 54-57). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyurethane sheet material that is microperforated as taught by Knutson for the urethane sheet (sheet of polymer material) in Roman in order to provide enhanced vapor transmission for improved breathability.
Roman also does not disclose that the adhesive on the underside of window 40 is a pressure sensitive adhesive.
Dikeman, however, teaches an analogous IV catheter anchoring device which includes an adhesive layer 82 is that preferably a pressure-sensitive adhesive (PSA) including an acrylic resin material that is suitable for being removably adherent to human skin (para [0053]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a pressure sensitive adhesive as taught by Dikeman as the adhesive on the underside of the window 40 in Roman in order to enable the device to be removably adhered to the user’s skin.
	With respect to claim 12, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 11) and Roman also discloses that the window (aperture 20) exposes at least a portion of the sheet of polymer material (as shown in fig 2, some of the material of window 40 is exposed in aperture 20).
	With respect to claim 13, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 11) and Roman also discloses that the frame extends along a perimeter of the non-adhesive face of the sheet of polymer material (as shown in figs 1-3, the frame 15 extends around the perimeter of the window sheet 40 on the side of window 40 opposite to the underside which faces backing 45).
With respect to claim 14, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 1) and Roman also discloses that the frame is in a shape of a rectangle (para [0021]).
With respect to claim 15, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 1) and Roman also discloses that the strip of material forming the frame (frame 15) has interior side walls (as identified in the annotated figure 2 below) that enclose a space above the sheet of polymer material (the aperture 20 is a space that is enclosed by the frame 15 as shown in figs 1-3; the frame 15 and aperture 20 at the center of the frame are located above the window layer 40 as shown in the exploded view in fig 3).
ANNOTATED FIG 2 of Roman et al (US 2006/0211994)

    PNG
    media_image1.png
    633
    979
    media_image1.png
    Greyscale


With respect to claim 16, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 15) and Roman also discloses that the interior side walls (identified in the annotated fig 2) define a shape that is rectangular (the frame is in a shape of a rectangle - para [0021]; thus, the aperture 20 at the center of the frame will also have a rectangular shape).
With respect to claim 17, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 1) and Roman also discloses that the strip of material forming the frame does not cover a central portion of the sheet of polymer material surrounded by the frame so as to expose the central portion (as shown in figs 1-3, the frame 15 does not cover the central part of window 40, thus the center of window 40 is exposed at the aperture 20).
With respect to claim 18, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 1) and Roman also discloses that the strip of material forming the frame (15) has an interior side wall (identified in the annotated fig 2) that extends from the sheet of polymer material (when assembled, the frame extends from the window layer 40 as shown in fig 2) so as to enclose a rectangular space (the frame is in a shape of a rectangle - para [0021]; thus, the aperture 20 at the center of the frame will also have a rectangular shape) above the sheet of polymer material (the frame 15 and the space at aperture 20 at the center of the frame are located above the window layer 40 as shown in the exploded view in fig 3).
With respect to claim 19, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 1) and Roman also discloses that the frame (15) is a continuous construction (as shown in figs 1-3 the frame 15 is a one-piece structure) with an opening (aperture 20) in the shape of a rectangle (the frame is in a shape of a rectangle - para [0021]; thus, the aperture 20 at the center of the frame will also have a rectangular shape); has a top surface (identified in annotated fig 2), a bottom surface (surface that faces window sheet 40), an outer peripheral wall surface extending from the top surface to the bottom surface (identified in annotated fig 2) and an inner peripheral wall surface that defines the opening (interior sidewalls identified in annotated fig 2 that define the aperture 20) and extends from the top surface to the bottom surface (as shown in figs 2-3) .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roman et al (US 2006/0211994) in view of Knutson et al (US 7074982) and Dikeman et al (US 2007/0142784) with extrinsic evidence from merriam-webster.com (synonyms for compressible/pliable) and 3M (3M Medical Foam Tape 1772 overview) (with respect to claim 1) and further in view of Kurata (US 2013/0172843 A1), hereinafter “Kurata (B)”.
Regarding claim 7, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the sheet of micro-perforated polymer material being provided with perforations of a diameter of less than 0.5 mm.
Kurata (B) teaches an analogous dressing (wound dressing 5 including permeable layer 1, restricting layer 2, retaining layer 3 and protective layer 4 as seen in Fig. 1 [0022-0024]) for wound sites (para [0069]) wherein the micro-perforations (penetration pores 13, pore 13 on the first surface 11) are perforations of a diameter of less than 0.5mm (diameter of the pores is 280 to 1400 microns which is approximately 0.28 -1.4 mm which includes values that are less than 0.5mm – para [0021]) in order to facilitate healing by permitting exudate to seep through the layers while ensuring no backflow that can cause infection (para [0003-0004, 0051]). Therefore, it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the micro-perforated sheet of Roman in view of Knutson and further in view of Dikeman to have perforations of a diameter of less than 0.5 mm as taught by Kurata (B) in order to facilitate healing by allowing only a moderate amount of exudate through the perforations while not being so large that difficulties arise due to excess exudate and while also ensuring no backflow through the perforations that could cause infection (Kurata (B) para [0003-0004, 0051,0082]). It also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the specific value of a diameter of less than 0.5 mm since Kurata (B) teaches that the diameter is 0.28 -1.4 mm, which includes values that are less than 0.5mm (para [0021]), and it has been held that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" (see In re Werthiem, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
Regarding claim 8, Roman in view of Knutson and further in view of Dikeman discloses the invention substantially as claimed (see rejection of claim 7) but does not disclose that the density of perforations of the sheet of micro-perforated polymer material is on the order of 100 perforations per square centimeter.
Kurata (B), however, teaches this feature, because in Kurata (B), the density of the perforations of the sheet of micro-perforated polymer material is on the order of 50 to 400 pores per square centimeter, which includes the claimed value of 100 pores/sq. centimeter (para [0021]). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the micro-perforated polymer material of Roman in view of Knutson and Dikeman and further in view of Kurata (B) to have a density of perforations on the order of 100 perforations per square centimeter, as taught by Kurata (B), since Kurata teaches that it is known in the art that the density of the pores is on the order of 100 perforations per square centimeter to enable the formation of a retaining space between the wound site and the surface to retain a moderate amount of exudate (Kurata (B) para [0086]) to enhance therapeutic effects (Kurata (B) para [0047]). It also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the specific value of 100 perforations per square centimeter since Kurata (B) teaches that the density is preferably 50-400 pores per square centimeter, which encompasses the claimed value of 100 perforations per square centimeter, and it has been held that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" (see In re Werthiem, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 2/15/22 have been fully considered as follows:
Regarding the objections to the drawings, Applicant’s replacement drawings and the arguments on pages 8-9 of the response have been fully considered and are sufficient to overcome the objections which, accordingly, has been withdrawn. 
Regarding the objections to the specification, Applicant’s amendments have been fully considered and are sufficient to overcome the objections (which have been withdrawn) while new objections have been given as necessitated by Applicant’s amendments.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome some of the objections (which have been withdrawn) while objections which have not been addressed have been maintained (see above).
Regarding the claim rejections under 35 USC 112a, Applicant’s arguments on pages 10-12 have been fully considered and are persuasive with respect to the previously presented rejections of claims 16 and 19 which, accordingly, have been withdrawn. Claim 16 remains rejected, however, based on its dependency upon claim 15 which has been rejected as discussed in detail below. With respect to claims 15 and 18, however, Applicant’s arguments have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s arguments that the subject matter of the claims need not be described literally and that the specification must be examined to assess whether adequate support is provided in the written disclosure or the drawings. Applicant has further argued that the Office has failed to establish a prima facie case when making the written description rejection because the Office has merely concluded that there is no support in the original disclosure for limitations in the claims and has not provided a “full development” of the reasons showing that a person of skill in the art would not recognize a description of the claimed invention in the disclosure. In particular, Applicant has argued that the Office has not given consideration to the figures when making the rejections under 35 USC 112a. The Office respectfully disagrees. Not only is the original specification devoid of any description of the features noted in the claim rejections above, but figures 4 and 5 have been reviewed and fail to illustrate these elements of the invention. In particular, although the frame 13 is shown in figures 4 and 5, and it can be assumed that the interior side walls of the frame define the window 14 where a space is enclosed at the window opening, there is no identification in the drawings of the claimed micro-perforated polymer material or any description in the original specification to indicate where this material is located on the dressing 10 (i.e. is the material used in first part 11, peel off sheet 12, or in some other part of the dressing). Thus, the original written disclosure and figures do not support that the space (within window 14) is above the micro-perforated polymer material or that the frame has an interior side wall that extends from the sheet of micro-perforated polymer material so as to enclose a square, rectangular or oval space above the sheet of micro-perforated polymer material. Thus, for at least these reasons, the Office maintains that there is no support in Applicant’s disclosure for the subject matter of claims 15 and 18  noted in the rejections provided above. 
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 12-18 have been fully considered but are not persuasive.  
	Specifically, the Office has noted Applicant’s arguments on pages 13-14 that the claimed invention differs from the prior art because “Roman does not disclose a dressing for a dialysis vascular access” but, instead, “relates to securement device for stabilizing venous access devices” and “does not mention or suggest the use of the device for dialysis…nor suggest the use of the device for AVF”.  The Office is not persuaded by these arguments, however, because they relate to the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, Roman discloses that the device secures/stabilizes venous access devices (para [0002]).  Such devices are interpreted as including those used in dialysis. Additionally, there is no indication that use of a dressing for a dialysis vascular access results in a structural difference in the dressing as compared to a dressing such as that of Roman which is used to secure/stabilize venous access devices or that a dressing such as that disclosed in Roman would be incapable of being used for a dialysis vascular access. Thus, for at least these reasons, the Office maintains that the prior art meets the claims.
	The Office has also noted Applicant’s arguments on page 14 that the claimed dressing differs from the prior art because the claimed dressing is used when the needle is removed and after removing the needle while the dressing of Roman is used when an IV needle or catheter is placed to avoid dislodgement. Applicant further argued that the prior art dressing in Roman is used to maintain needles/catheters inside the body of the patient whereas the claimed dressing reduces the risk of accident by exposure to blood during disconnection at the end of a dialysis session and reduces the compression time at the end of a dialysis session. However, as discussed above, the Office is not persuaded by these arguments because they relate to the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and since the prior art structure is capable of performing the intended use, then the Office maintains that it meets the claim.
The Office has also noted Applicant’s arguments on pages 14-16 regarding the combination of Roman and Knutson wherein Applicant has argued that one skilled in the art would not have had any reason to consider Knutson and that there is no logical rationale to use the material of the film 20 disclosed in Knutson for the film 40 of Roman. Applicant has further argued that the references are not combinable because the film 20 in Knutson is spaced from the skin whereas the film 40 in Roman is in contact with the skin. The Office is not persuaded by these arguments, however, because in rejecting the claims, the Office has not proposed relocation of the film 40 in Roman but, instead, has only proposed changing the material that the film 40 in Roman is made of to be the same as that used to form the film 20 in Knutson. Furthermore, as discussed in the claim rejections above, one of skill in the art would have been motivated to use a polyurethane sheet material that is microperforated as taught by Knutson for the urethane sheet (sheet of polymer material) in Roman in order to provide enhanced vapor transmission for improved breathability. Although Applicant has argued that the present invention has nothing to do with enhanced vapor transmission for improved breathability, such a benefit would have been desired in order to permit air circulation at the skin surface to avoid moisture accumulation on the skin which is known to potentially lead to skin maceration, which is undesirable. Thus, for at least these reasons, the Office is not persuaded by Applicant’s arguments.
The Office has also noted Applicant’s arguments on page 16 that the claimed invention differs from the prior art because “the invention seeks to provide a device for [a] dressing ensuring a high degree of protection against AEBs, hemorrhages and enabling reduction of compression time for dialysis vascular access… [which are] technical problems [that] are not mentioned nor suggested in Roman nor in Knutson”. The Office is not persuaded by this argument, however, because the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Office has also noted Applicant’s arguments on pages 16-17 regarding the combination of Roman with Dikeman wherein Applicant has argued that one of ordinary skill in the art “would not have been incited to pay attention to Dikeman” and that “there would have been no rationale to use the material of the adhesive 82 disclosed in Dikeman for the film 40 of Roman”.  The Office respectfully disagrees because as discussed in the claim rejections above, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a pressure sensitive adhesive as taught by Dikeman as the adhesive on the underside of the window 40 in Roman in order to enable the device to be removably adhered to the user’s skin.
The Office has also noted Applicant’s arguments on pages 17-18 that the rejections under 35 USC 103 should be withdrawn because none of the cited prior art relates to a dressing for a dialysis vascular access which forms wounds having the specific characteristics disclosed in Applicant’s specification. For at least the same reasons as provided above which address Applicant’s arguments related to intended use, the Office is not persuaded by these arguments and maintains that the prior art of record reads on the claims substantially as recited in the present application.
Thus, for at least the reasons provided above, the Office maintains and reaffirms that the prior art of record reads on the claims substantially as recited in the present application. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hathman (5702356) teaches a dressing (11; figs 4-7) comprising a sheet of material (epidermal adhesive tape strip base member 26), a first face of said sheet being covered with adhesive (member 26 is an “adhesive” tape base member – col 3 lines 31-32), an opposite face of said sheet being a non-adhesive face (the adhesive is intended for adhering the dressing to the skin of a patient – col 2 lines 65-67 and thus is interpreted as being provided on the skin-facing surface of member 26 for skin attachment as shown in fig 7; skin facing surface of member 26 is interpreted as being the side opposite to the side in contact with member 28 in fig 7), wherein the dressing comprises a strip of material (standoff member 28) attached to the non-adhesive face of the sheet of material (as shown in fig 7), the strip of material forming a frame (as shown in figs 4 and 6) defining a central window (opening at the center of standoff member 28 that corresponds with aperture 21; figs 4 and 6). Additionally, the strip of material forming the frame (28) has interior sidewalls that enclose a space above the sheet material (as shown in figures 6 and 7, the standoff member 28 has interior sidewalls that that face into aperture 21 to define a space above member 26 – i.e. the space is where optional pad 24 is located in figure 6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786